Citation Nr: 1126135	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-20 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance, in excess of 22 months and three days, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel











INTRODUCTION

The Veteran served on active duty from March 3, 2007 to June 6, 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which awarded entitlement to additional educational assistance of 22 months and three days, under Chapter 33, Title 38, United States Code.  The Veteran disagreed with the RO's decision and perfected an appeal as to this issue.


FINDING OF FACT

The Veteran completed 25 months and 27 days of entitlement under Chapter 1606, Title 10, United States Code (also known as Montgomery GI Bill-Selected Reserve (MGIB-SR)), as well as Chapter 1607, Title 10, United States Code (also known as Reserve Educational Assistance Program (REAP)), and has been awarded 22 months and three days of educational assistance benefits under Chapter 33, Title 38, United States Code, totaling a maximum allowable aggregate of 48 months of benefits.


CONCLUSION OF LAW

The Veteran has no legal entitlement to more than 22 months and three days of education benefits under Chapter 33, Title 38, United States Code.  38 U.S.C.A. §3695 (West 2002); 38 C.F.R. § 21.4020 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II. Entitlement to additional educational assistance, in excess of 22 months and three days, under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill)

In this case, the Veteran applied for, and received, education assistance pursuant to Chapter 33, Title 38, United States Code.  The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520 (2010).  The Veteran had previously received VA educational benefits under Chapter 1606, Title 10, United States Code (also known as Montgomery GI Bill-Selected Reserve (MGIB-SR)), as well as Chapter 1607, Title 10, United States Code (also known as Reserve Educational Assistance Program (REAP)).  

The MGIB-SR program (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  Chapter 1607 of Title 10 of the United States Code establishes a benefits program known as REAP.  The purpose of REAP is to provide educational assistance to members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty.  10 U.S.C.A. § 16161.

Although an individual may be entitled to benefits under various education programs, there is a limit, however, as to the total aggregate period for which any person may received educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695; 38 C.F.R. § 21.4020(a).

In December 2008, the Veteran applied for educational benefits under the Post-9/11 GI Bill program via VA Form 22-1990.  The Veteran requested these benefits effective August 24, 2009.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  On May 22, 2009, VA awarded Chapter 33 benefits.  At that time, the Veteran had previously used 25 months and 27 days of VA education benefits (explained in detail below).  Accordingly, the Veteran had a maximum aggregate award of 22 months and three days of VA education benefits remaining.  See 38 U.S.C.A. § 3013(a)(1).  Therefore, the Veteran's available educational assistance under the Post-9/11 GI Bill is limited to 22 months and three days.  Id.  

The evidence of record shows that the Veteran received educational benefits under Chapters 1606 and 1607 for a total of 25 months and 27 days.  According to the VA Entitlement Calculation Worksheet, VA education assistance was provided for the following educational terms prior to the Veteran's Chapter 33 enrollment:

September 25, 2006 - December 16, 2006
December 16, 2006 - March 31, 2007
September 24, 2007 - June 28, 2008
June 28, 2008 - August 10, 2008
September 22, 2008 - December 13, 2008
March 29, 2009 - April 6, 2009
April 6, 2009 - June 27, 2009
 
As such, he has been awarded an additional 22 months and three days of benefits under Chapter 33.  When combined, the Veteran has been given 48 months of educational benefits between the two programs, which is the maximum amount allowed by law.  However, the Veteran contends that he was called to active duty from  March 3, 2007 to June 6, 2008, which is supported by the evidence of record, thereby negating his completion of the term from January 2007 through March 2007.   As noted in his VA Form 9, dated April 13, 2010, VA determined that he was eligible to have his entitlement to education benefits restored for that period, because his withdrawal from the program of education was necessitated by his call to duty.

Again, the record supports the Veteran's argument.  According to a record dated July 20, 2010, the Veteran's educational institution reported that he withdrew from his program of education effective March 1, 2007, as a result of being called to active duty.  On April 4, 2007, his benefits were stopped, and his entitlement was restored from January 9, 2007, to March 1, 2007.  Then, on April 13, 2007, his educational institution reported that the Veteran did, in fact, complete this term.  It was further reported that the Veteran was added back to class by his instructor, and given a "B" for the course.  During the period from January 2007 through March 2008, 13 credit hours were awarded.  See Notice in Change of Student Status, April 2008.

The Board has thoroughly considered the Veteran's arguments in support of his claim, however the evidence of record demonstrates that the Veteran was credited with satisfactory completion of the term lasting from January 2007 to March 2008, in its entirety, and was awarded 13.0 credit hours.  To date, the record does not contain evidence which, to the contrary, demonstrates that the Veteran did not satisfactorily complete the term in question.  While the Board is certainly sympathetic to the Veteran's claim, applicable laws and regulations as written preclude a grant of additional benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  As such, the Board lacks the authority to disregard the applicable laws, notwithstanding any extenuating circumstances which may have resulted in this appeal, to include the Veteran's call to active duty in April 2007.  Congress did not enact any exceptions to the above discussed legal provisions that would permit a grant of the requested benefits.  

As such, the Veteran's claim must be denied.


ORDER

Additional educational assistance, in excess of 22 months and three days, under the Post-9/11 GI Bill is denied.



____________________________________________
L. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


